ON REHEARING.
Where lands were bid in by the state, the purchase money bears interest at 30 per cent, per annum for two years, and a penalty of 15 per cent, on the amount of the purchase money is added. Interest runs on this gross sum at 6 per cent, from the expiration of the two years up to the time of payment to the revenue agent and 15 per cent, on the amount due is then to be added for the compensation of the revenue agent. Interest at 30 per. cent, is given by the statute for only two years from the sale; and, the statute being silent as to the rate of interest after twK> years, only the legal rate can be charged; but this must be computed on the gross amount that was due and should have been paid, if the land had been redeemed at the close of the two years. In like manner the 15 per cent, to be added for the revenue agent must be computed upon the amount then due, including the interest at *8166 per cent, from the end of the two years to the time of redemption. Upon a careful reconsideration of the case, we are all of opinion that we properly construed the statute, and that our construction violates no principle of statutory interpretation.
The opinion is extended a,s above indicated, and the petition for rehearing is overruled.